Fellows, C. J.
At the spring election held April 5, 1920, in the township of Montague, Muskegon county, it was voted to organize the township into a single school district pursuant to Act No. 117, Pub. Acts 1909, as amended (2 Comp. Laws 1915, § 5909 et seq.). On July 12th following defendants were elected trustees of such district. On February 25,1921, plaintiff, a resident and taxpayer of the township, filed this information in the nature of quo warranto, leave so to do having been granted by the circuit judge. In her petition she alleges that the school district has not been legally formed. She does not claim the office of trustee and by her petition bases her right to relief solely on the invalidity of the organization of the district. By their pleadings defendants insisted that the proceedings could not be maintained because the petition was not filed within 30 days after the election of April 5th. The trial judge disposed of the case on its merits, dismissing the petition, and plaintiff brings the case here for review. We shall not review the merits of the case as the defendants are clearly right in their contention that the proceedings must be instituted within 30 days after the elec*227tion. In Youells v. Morrish, ante, 194, we considered the effect to be given sections 13551, 13552 and 13553, 3 Comp. Laws 1915, and held that the practice therein provided should be followed in a case identical with the instant case.
The judgment is affirmed.
Wiest, Clark, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.